Order entered November 29, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00760-CR

                       MARCUS DEWAYNE WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F-1675985-I

                                            ORDER
       Before the Court is appellant’s second motion to extend the time to file appellant’s brief.

We GRANT the motion and ORDER appellant’s brief filed on or before January 4, 2019. If

appellant’s brief is not filed by January 4, 2019, this appeal may be abated for the trial court to

make findings in accordance with rule of appellate procedure 38.8.


                                                      /s/   LANA MYERS
                                                            JUSTICE